Citation Nr: 1429636	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-34 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for asthma, to include as secondary to the service-connected left lung shell fragment wound residuals.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure, or as due to a qualifying chronic disability to include undiagnosed illness.

4.  Entitlement to a higher initial disability rating (evaluation) in excess of 10 percent for left lung shell fragment wound residuals with retained fragment and scar residuals.

5.  Entitlement to a higher initial disability rating (evaluation) in excess of 10 percent for left tibia-fibula fracture with residual deformity and left knee degenerative joint disease (hereinafter "left knee disabilities").

6.  Entitlement to a higher initial disability rating (evaluation) in excess of 10 percent for left leg varicose veins.  

7.  Entitlement to a higher initial disability rating (evaluation) in excess of 10 percent for residuals of C6-7 fusion, to include scar (hereinafter "neck disability").


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1964 to June 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from August 2009, July 2010, and January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The August 2009 rating decision, in pertinent part, granted service connection for a neck disabilities, assigning a 10 percent disability rating; service connection for left knee disabilities, assigning a 10 percent disability rating; service connection for left lung shell fragment wound residuals with retained fragment and scar residuals, initially rated as noncompensable; and service connection for left leg varicose veins, initially rated as noncompensable.  The August 2009 rating decision, in pertinent part, denied service connection for COPD, asthma, and PTSD.  The July 2010 rating decision assigned a 10 percent disability rating for the service-connected leg varicose veins, effective October 30, 2008 (the original date of claim for service connection).  The January 2013 rating decision, in pertinent part, assigned a 10 percent disability rating for the service-connected left lung shell fragment residuals with retained fragment and scar residuals, effective October 30, 2008 (the original date of claim for service connection).

A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The assignment of the 10 percent disabilities ratings for the left lung shell fragment residuals and left leg varicose veins does not constitute the maximum available benefits for the period on appeal; therefore, the issues remain before the Board.

In April 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO in Milwaukee, Wisconsin (Travel Board hearing).  A transcript of the hearing is of record.  The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of service connection for upper extremity paresthesias as secondary to the service-connected neck disability has been raised by the record (see 2014 Board hearing), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of a higher initial disability rating in excess of 10 percent for the service-connected neck disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In April 2014 at a Board hearing, before a Board decision was issued, the Veteran expressed his desire to withdraw the appeal as to the claim for service connection for PTSD.

2.  The Veteran has current disabilities of asthma and COPD.

3.  The Veteran's asthma had its onset in service.

4.  The Veteran's currently diagnosed COPD is not causally or etiologically related to service, to include in-service exposure to asbestos exposure.

5.  The Veteran's current COPD is attributable to his history of smoking tobacco for many years.

6.  Service connection is precluded for disability due to the use of tobacco products during active service.

7.  For the entire initial rating period, the Veteran's left lung shell fragment wound residuals with retained fragment and scar residuals have been manifested by a deep penetrating wound from a single grenade fragment with retained shrapnel fragment, chest pain, occasional left side fatigue-pain, and a 2 square centimeter superficial scar that is not painful or unstable, more nearly approximating a moderate Muscle Group XXI injury.

8.  For the entire initial rating period, the Veteran's left lung shell fragment wound residuals with retained fragment and scar residuals have not more nearly approximated a moderately severe Muscle Group XXI injury.

9.  For the entire initial rating period, the Veteran's left knee disabilities have been manifested by symptoms of pain that is aggravated by weight-bearing, locking, stiffness, flexion to 115 degrees, extension to 0 degrees, a bone deformity on the anterior tibia that is tender when touched or pressed, shortening of the leg to 1/2 inches, and degenerative joint disease, which more closely approximates impairment of the tibia with moderate knee disability.

10.  For the entire initial rating period, the Veteran's left knee disabilities have not been manifested by ankylosis, limitation of flexion to 15 degrees, limitation of extension to 20 degrees, instability, dislocation of the semilunar cartilage, genu recurvatum, or shortening of the leg to 2 1/2 inches or more.

11.  For the entire initial rating period, the Veteran's left leg varicose veins have been manifested by symptoms of edema that is relieved by elevation of the extremity and compression hosiery, aching and fatigue in the left leg after prolonged standing or walking, and some pigmentation. 

12.  For the entire initial rating period, the Veteran's left leg varicose veins have not been manifested by persistent edema, incompletely relieved by elevation of the extremity, statis pigmentation, eczema, persistent ulceration, or massive board-like edema with constant pain at rest.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal as to the claim for service connection for PTSD are met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for asthma have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  COPD was not incurred in active military service.  38 U.S.C.A. §§ 1103, 1110, 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303 (2013).

4.  The criteria for a disability rating in excess of 10 percent for left lung shell fragment wound residuals with retained fragment and scar residuals have not been met or more nearly approximated for the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 4.3, 4.7, 4.56, 4.73, Diagnostic Code 5321 (2013).

5.  Resolving reasonable doubt in the favor of the Veteran, the criteria for an initial rating of 20 percent, but no higher, for the left knee disabilities have been met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2013).  

6.  The criteria for an initial disability rating in excess of 10 percent for left leg varicose veins have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7120 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

VA General Counsel has interpreted that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 2-2004; VAOPGCPREC 5-2004.  Where the law is dispositive, the claim must be denied due to a lack of legal merit.  As the withdrawn claim for service connection for PTSD is decided as a matter of law, no discussion of the duties to notify and assist with respect to this issue is required.  Further, the Board is granting service connection for asthma, which constitutes a full grant of the benefits sought on appeal with respect to this claim; therefore, no further discuss regarding VCAA notice or assistance duties with respect to this issue is required.  The Board is also remanding the issue of a higher initial disability rating for the service-connected neck disability.

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of the VCAA have been satisfied.  The RO sent the Veteran a letter in November 2008, prior to the initial adjudication of the claims in August 2009, that explained the requirements to establish service connection, notified of the Veteran of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and included information regarding the assignment of ratings and effective dates.  Further, with respect to the issues of higher initial disability ratings decided herein, these issues come before the Board on appeal from the decision which also granted service connection; therefore, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claims that where granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, a copy of the April 2014 Board hearing transcript, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in April 2009, June 2010, and August 2012.  At the April 2014 Board hearing, the Veteran testified that the VA examiner who conducted the August 2012 VA examinations was unprofessional towards him with regard to his cigarette smoking.  However, the Veteran has not challenged the adequacy of the examination or the opinions rendered with respect to the issues adjudicated below; therefore, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  

As such, the Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to these issues.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes, and offered opinions with supporting rationale with regard to the service connection claims on appeal.

The Veteran testified at an April 2014 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal.  The Veteran and his spouse testified regarding symptoms, limitations, and problems associated with the left lung shell fragment wound, left knee disabilities, and left leg varicose veins.  As the Veteran and his spouse presented evidence of symptoms and limitations due to left knee and varicose veins disabilities, including pain and limitation of motion, and due to the left lung shell fragment wound, including pain and the retained metal fragment, and there is additionally medical evidence reflecting the severity of these disabilities, there is no overlooked, missing or outstanding evidence that might substantiate these issues.  

With respect to the claim for service connection for COPD, during the Board hearing, the Veterans Law Judge advised the Veteran what was generally required for service connection and suggested the importance of getting a medical nexus opinion relating the COPD to the events that happened in service.  The Veterans Law Judge inquired as to the onset and nature of the Veteran's disability.  The Veteran presented evidence of symptoms of the current disability and testified as to in-service injuries and events.  Further, the Veteran was provided VA examinations in April 2009, June 2010, and August 2012 that provide additional evidence as to the etiology of the COPD.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Withdrawal of Service Connection for PTSD

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, on the record of the April 2014 Board hearing, withdrew the appeal of service connection for PTSD; therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed without prejudice to refiling.

Service Connection Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2013).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this case, the Veteran has been diagnosed with asthma and COPD, neither of which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.30(b) do not apply.  The Veteran had service in the Southwest Asian Theater during the Persian Gulf War.  As the Veteran's COPD has been attributed to a clinically diagnosed disorder, and is not a multi-symptom illness, the presumptive provisions of 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2013) are not for application.    

As the Board is granting service connection for asthma based on direct service connection (adjudicated below) under 38 C.F.R. § 3.303(d), the theory of secondary service connection (38 C.F.R. § 3.310) pursuant to the same benefit is rendered moot and there remain no questions of law or fact as to the fully granted service connection issue; therefore, the secondary service connection theory will not be further discussed with respect to the service connection claim for asthma.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact). 

Service Connection for Asthma

The Veteran contends that he has experienced asthma during and since active service.  Throughout the course of this appeal, the Veteran has consistently contended that his asthma began during service and continued since service separation.  See November 2009 notice of disagreement, June 2012 written statement, April 2014 Board hearing transcript.  At the April 2014 Board hearing, the Veteran testified that a diagnosis of asthma was noted at the time of his service separation physical.  The Veteran testified that, in 1985, he had a case of viral pneumonia which was treated for three weeks, he was given a prescription for a nebulizer in service, and has had asthma since that time.

First, the evidence of record demonstrates that the Veteran currently has asthma.  See October 2009 VA treatment record, June 2010 private treatment record.  At the June 2010 VA respiratory examination, the VA examiner indicated that pulmonary functioning testing conducted during the examination showed minimal reversible lung disease, consistent with the asthma component to the Veteran's lung disease. 

At an August 2012 VA respiratory examination, the VA examiner opined that, while it is essentially certain that the Veteran currently has smoking-related COPD/emphysema, it was not clear from the records that the Veteran ever had asthma.  The VA examiner opined that the Veteran did not have a current diagnosis of asthma.  As noted above, the Board finds that the evidence of record supports a finding that the Veteran has a current asthma disability.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  As such, the Board accords the August 2012 VA examination opinion low probative weight.
 
Next, the evidence shows that the Veteran had asthma during service.  The February 1994 service retirement physical notes that the Veteran had asthma.  In an associated report of medical history, the Veteran endorsed current asthma and the reviewing physician agreed with this endorsement.  At the June 2010 VA respiratory examination, the VA examiner noted that review of the service treatment records reflected the Veteran was hospitalized for bronchitis with bronchospastic component and placed on a bronchodilator inhaler since 1988 (the time of the infection).  The VA examiner noted that the Veteran's February 1994 service separation physical documented asthma with need to be on bronchodilator therapy with handheld inhaler.  The VA examiner noted one reference to "COPD" during service, but opined that pulmonary functions at that time did not support the COPD diagnosis and instead support the presence of reversible airway disease, such as asthma.  The VA examiner noted that the service separation physical documented "asthma" and the pulmonary function studies within two years of discharge support the diagnosis of asthma.  The June 2010 VA examiner opined that the Veteran had asthma in service that was treated successfully with inhalers. 

The evidence shows that a current disability of asthma exists.  The Veteran has made credible statements that asthma had its onset in service that is supported by the other evidence of record.  See June 2010 VA respiratory examination report.  As such, resolving reasonable doubt in favor of the Veteran, service connection for asthma is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for COPD

The Veteran essentially contends that he has experienced COPD during and since active service or, alternatively, that the COPD was caused by asbestos exposure, or as due to a qualifying chronic disability to include undiagnosed illness.  In a November 2009 notice of disagreement, the Veteran stated that he was not claiming COPD due to the left lung shell fragment.  In a June 2012 written statement, the Veteran stated that he had no diagnosis of the disease being caused by asbestos, but reported that he was exposed to asbestos during service including rip out and removal of asbestos insulation while working for the engineering department and electrical division.  The Veteran reported that he smoked during service.  The Veteran contended that he was exposed to chemicals including trichloreurathane and trichloroethylene used as a degreaser for electrical components and cleaning stainless steel components in reactor systems.  

At the April 2014 Board hearing, the Veteran testified that he had smoked cigarettes in-service.  The Veteran testified that he was exposed to several things in-service that could warrant pulmonary issues, including dust and debris in the shipyards, asbestos he removed from piping, black smoke from an asphalt fire while in Vietnam, and oil mist in the engine rooms.  The Veteran testified that his COPD worsened during service.  The Veteran testified that he never had breathing issues until the pneumonia in service, but had problems and carried an inhaler since that time.   

With respect to the Veteran's smoking history, to the extent that tobacco use may be a causative factor in the development of the Veteran's current COPD, service connection may not be granted on the basis of tobacco use, even if such tobacco use began in service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  The Veteran is competent to report that he smoked tobacco products during service and this is supported by notations in the service treatment records; however, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A.    §§ 1103(a), 1110, 1131. The Veteran filed the current claim in October 2008; therefore, this assertion is against the claim for service connection as it suggests a non-service-related etiology for COPD.

The evidence of record demonstrates that the Veteran currently has COPD.  See April 2009, June 2010, August 2012 VA examination reports.  Next, the Board finds that, resolving reasonable doubt in favor of the Veteran, the evidence is at least in equipoise as to whether the Veteran had an in-service diagnosis of COPD.  A March 1988 service treatment record notes that the Veteran had an exacerbation of COPD.  At the June 2010 VA respiratory examination, the VA examiner noted this one reference to "COPD" during service, but opined that pulmonary functions at that time did not support the COPD diagnosis and instead supported the presence of reversible airway disease, such as asthma.  However, as discussed in detail below, the Board finds that the weight of the evidence demonstrates that the Veteran's current COPD is not related to service.  

At the April 2009 VA examination, after a review of the claims file, including service treatment records, the VA examiner opined that the Veteran's COPD is at least as likely as not related to the non-service-connected smoking condition and not a military incident.  At the June 2010 VA respiratory examination, the VA examiner noted that, following service separation, the Veteran worked for a company that required respiratory testing to determine if his lung condition would be a contraindication to wearing a respirator.  The VA examiner noted that the Veteran was certified to wear a respirator for many years and noted that it was only toward the end of his employment that the Veteran lost his certification.  The VA examiner opined that this history indicated that the Veteran's lungs were high functioning at the beginning of his post-service employment with gradual deterioration, consistent with the gradual development of COPD due to ongoing cigarette use.  The VA examiner indicated that pulmonary functioning testing conducted during the examination showed obstructive lung disease with some component of restrictive disease, consistent with COPD. 

The June 2010 VA examiner opined that the Veteran's COPD is not related to the asthma diagnosed during military service and is not due to active service in general.  The VA examiner noted that the Veteran had asthma during service that was treated successfully with inhalers and he was able to work after discharge for a company that required regular monitoring of his lung function, including being certified to wear a respirator, which the VA examiner noted was a reasonable indicator of good pulmonary function.  The VA examiner noted that it was not until later in his post-service career that the Veteran lost his certification to wear a respirator, which indicated decreased lung capacity.  The VA examiner opined that this was consistent with the onset of COPD and not a picture one typically sees with worsening asthma.  The VA examiner noted that the Veteran had continued to smoke during this time.  The VA examiner opined that the current pulmonary function tests (PFT) are consistent with COPD which is more likely to be due to smoking.  

An August 2012 VA respiratory conditions examination notes a diagnosis of emphysema.  The VA examination report notes that the Veteran started smoking cigarettes in 1962 and continues to smoke.  The VA examiner noted that the evidence of record reflects multiple evaluations and treatment for breathing problems and that, while there are a wide variety of diagnoses both in service and later, on the whole the predominant opinion seems to favor smoking-related obstructive lung problems rather than inflammatory related (i.e., asthma).  The VA examiner opined that it is essentially certain that the Veteran currently has smoking-related COPD/emphysema.  The VA examiner opined that it is at least as likely as not that the Veteran's currently diagnosed COPD is the same condition he was treated for in service.

Based on the above, the Board finds that service connection for COPD is not warranted.  The VA examiners' opinions are highly probative evidence that the Veteran's COPD is a result of smoking, including smoking during service.  The VA examiners reviewed the claims file, interviewed the Veteran, and conducted physician evaluations, including pulmonary function tests.  The VA examiners had the requisite medical expertise to render medical opinions regarding the etiology of the COPD, had sufficient facts and data on which to base the conclusion, and stated the bases supporting the opinion that the COPD is related to the Veteran's tobacco use.  The Board finds the April 2009, June 2010, and August 2012 VA examination reports highly probative.

As noted above, VA regulations preclude service connection for a disability etiologically related to smoking, here, COPD.  For claims filed after June 9, 1998, a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service. 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Thus, application of 38 U.S.C.A.  § 1103, as implemented by 38 C.F.R. § 3.300, bars service connection for a lung disability resulting from such use.  The Veteran filed his claim in October 2008; therefore, any lung disability that resulted from his tobacco use during service is specifically excluded from service connection, which applies to the currently diagnosed COPD.

Further, while the Veteran has contended that his currently diagnosed COPD was caused by exposure to asbestos, the Board does not find that the Veteran is competent to provide evidence of an etiological nexus between COPD and exposure to asbestos in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The etiology of the Veteran's COPD is a complex medical etiological question dealing with the origin and progression of the respiratory system, and COPD is a disorder diagnosed primarily on clinical findings and physiological testing.  While the Veteran is competent to relate respiratory symptoms that he experienced at any time, he is not competent to opine on whether there is a link between his COPD and active service, including the asserted exposure to asbestos during active service, because such a medical opinion requires specific medical knowledge and training that the Veteran has not been shown to possess.

For the reasons laid out above, the Board finds the weight of the evidence to show that the Veteran's chronic obstructive pulmonary disease is the result of tobacco use; therefore, service connection for these disabilities is barred by statute and regulation.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Ratings Law and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of stage ratings in this case. 

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2013).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2013).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Initial Rating for Left Lung Shell Fragment Wound Residuals

The Veteran is in receipt of a 10 percent initial disability rating for left lung shell fragment wound residuals with retained fragment and scar residuals under 38 C.F.R. § 4.73, Diagnostic Code 5321 for moderate impairment of Muscle Group XXI.  The functions of Muscle Group XXI are respiration and the muscles involved include the thoracic muscle group.  A moderate injury warrants a 10 percent rating.  A moderately severe or severe injury warrants a 20 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5321.

Muscle group damage is categorized as mild, moderate, moderately severe, and/or severe, and evaluated accordingly.  38 C.F.R. § 4.56.  Disability of a muscle group is based on impaired joint motion and its ability to perform its full work.  Principal symptoms are weakness, fatigability, coordination, swelling, deformity, and atrophy.  The principal factors are impairment of delicate coordination, strength of scar bound muscles, and lowering of fatigue threshold.  Skin scars are incidental and negligible but allow for envisaging the whole track of the missile, including any bony or nerve involvement.  It is the deep intra-and inter-muscular scarring that is disabling.  Through-and-through or other wounds of the deep structure almost invariably cause scarring so that muscles pull against other muscles causing incoordination and loss of strength.  Prolonged exertion brings about fatigue and pain, thus interfering with function.  38 C.F.R. §§ 4.47, 4.48, 4.49, 4.50, 4.51, 4.54 (2013).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effective of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii)  Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d).   

Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  Id.  

Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  
(C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  
(G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

The Veteran contends generally that the service-connected left lung shell fragment wound residuals have manifested in more severe symptoms than that contemplated by the 10 percent initial disability rating assigned.  Specifically, in a November 2009 notice of disagreement, the Veteran stated that he was seen on numerous occasions for chest pain related to the shell fragment in his left lung and that an in-service physician stated that the pain was due to intercostal nerve injury caused by the entry of the missile.  The Veteran contended that the chest wound has been a continuing source of aggravation and concern for over 30 years.  At the April 2014 Board hearing, the Veteran testified that the left lung shell fragment wound hurts constantly in his left chest, armpit, and deeper into the chest.  The Veteran testified that the pain and discomfort associated with the shrapnel wound has remained consistent since he filed his claim in 2008.  The Veteran testified that he will get cramps once in a while when doing strenuous activity, particularly lifting, and that hard breathing makes his chest hurt worse. 

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's left lung shell fragment wound residuals have been productive of no more than moderate impairment of Muscle Group XXI throughout the entire initial rating period, which is commensurate with the 10 percent rating assigned under Diagnostic Code 5321.

In the interest of providing historical background on the Veteran's muscle injury, the Board notes that the service treatment records show that the Veteran incurred a left upper chest shrapnel wound in September 1972 when he threw a hand grenade and was hit with a piece of metal from the same.  September 1972 service treatment records note that a piece of metal entered the left upper anterior frontal position of the chest and there was no other wound of entry or exit.  Upon examination, the Veteran complained of pain when taking breath and in the left arm.  The service treatment records note that the Veteran was Medevac'd by helicopter to the dispensary, with X-rays revealing no lung or bone damage and a 2 by 4 millimeter metallic fragment in the chest cavity.  Service treatment records note that the wound was debrided and treated with bandages and that the Veteran was stable overnight without fever.

A May 1973 service treatment record notes that the Veteran reported persistent pain for the previous three months in the area over the shrapnel wound fragment residuals.  The Veteran reported pain on deep breathing and twisting of body.  A July 1975 service treatment record notes that the Veteran reported vague left anterior chest pain and noted the Veteran had full range of motion in the extremities.  In a December 1975 private medical opinion, Dr. A.P. opined that the chest pains reported by the Veteran were most likely due to adhesions which have formed on the inside of the chest between the lung and the chest wall.  A March 1976 service treatment record notes that the metallic fragment had not changed in position based on review of X-rays.  

An August 1976 service treatment record notes that the Veteran reported aching deep within the left chest that occasionally awaken him at night.  A July 1977 service treatment record notes probable scar tissue associated with the shrapnel wound.  An August 1977 service treatment record notes that the Veteran had an entry scar located near the level of the fifth rib in anterior axillary line with a 0.5 centimeter scar and that the tract of the injury could not be definitely determined.  The service treatment record notes that X-rays of the chest indicate the presence of a somewhat jagged, metallic fragment in the left upper lobe of the lung.  The service treatment record notes that the pain is located in the vicinity of the left breast, anterior to the entry site and that the pain is probably due to scar formations and secondary changes, including possible intercostal neuroma, due to injury of the intercostal nerve by entry of the missile.    

A January 1978 service treatment record noted a history of transient, moderately several twinges (lasting two to three deep breaths) of pain almost directly over the entry wound scar on the left chest over the previous five months.  The service treatment record notes that the Veteran reported no current pain and that the pain was never debilitating.  April 1978 service treatment record notes that X-rays of the lateral chest showed an 8 millimeter metal density in the left chest.

A May 1998 private treatment record notes that X-rays revealed a metal density (noted to be shrapnel) overlying the left upper lobe close to the left hilum with no cardiomegaly, pneumothorax, lung contusion, bony fracture, or pleural effusion.  January 2010 private treatment record notes that a CT scan revealed a metallic shrapnel fragment in the anterior left upper lobe with associated scarring but no evidence of metastatic disease to the chest.

At the April 2009 VA examination, the Veteran reported some constant deep pain from the left armpit to the anterior chest that is aggravated by driving (where he has to extend his arms and hold them forward) and that nothing makes the pain better.  The VA examiner noted a 2 centimeter circular scar at the entry point of the left chest shrapnel fragment wound beneath the axilla on the lateral anterior left chest area that is not raised, depressed, or adherent.  

An August 2012 VA muscle examination report notes that the Veteran had a left side penetrating muscle injury from a shrapnel injury that affects Muscle Group XXI.  The VA examination report that the Veteran had minimal scars associated with the left lung shell fragment injury and that the muscle injury did not affect muscle substance or function.  The VA examiner noted occasional left side fatigue-pain attributable to the muscle injury.  The VA examination report notes 5/5 (normal) muscle strength in all muscle groups tested and nomuscle atrophy.  X-rays taken at the August 2012 VA muscle examination note evidence of a retained shell fragment in the Veteran's chest on the left side.  An August 2012 VA scars examination report notes a small scar just distal to the left axilla from the shrapnel fragment wound that was not painful, unstable, or due to burns.  The VA examination report notes that the scar was superficial and non-linear that measured 1 square centimeter.

Based on the above, the Board finds that the criteria for an initial rating in excess of 10 percent for the service-connected left lung shell fragment wound residuals with retained fragment and scar residuals have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.73.  For the entire initial rating period, the left lung shell fragment wound residuals have been manifested by a deep penetrating wound from a single grenade fragment with retained shrapnel fragment, chest pain, occasional left side fatigue-pain, and a 2 centimeter superficial scar that is not painful or unstable, more nearly approximating moderate impairment of Muscle Group XXI.  The Board finds that the left lung shell fragment wound residuals have not more nearly approximated moderately severe impairment of Muscle Group XXI.

The service treatment records do not show hospitalization for a prolonged period for treatment of the left lung shell fragment wound.  Rather service treatment records reflect that the Veteran was hospitalized for one day in connection with the grenade wound and treated with bandages.  While the service treatment records do reflect periodic complaints of left chest pain, the service treatment records and other evidence of record also do not reflect prolonged infection or sloughing of soft parts in relation to the left chest wound.  38 C.F.R. § 4.56(d)(3).  The VA examination reports and VA and private treatment records also do not reflect indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles of the left shoulder and chest compared with the sound side.  Id.  The August 2012 VA muscle examination report notes no muscle atrophy, normal (5/5) muscle strength in all muscle groups tested, and that the muscle injury did not affect muscle substance or function.  The August 2012 VA muscle examination report noted that the only cardinal sign and symptom of muscle disability associated with the muscle injury was occasional left side fatigue-pain.  The August 2012 VA examination report also notes that Muscle Group XXI was the only affected muscle group.  Based on the above, the Board finds that the gunshot wound did not track through multiple muscle groups.  

The Board has considered, and found inappropriate, the assignment of a separate evaluation under any other applicable diagnostic codes in this case.  The Board finds that the criteria for a separate compensable disability rating for the left lung shell fragment wound scar is not supported by the evidence of this case.  Diagnostic Code 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case as the scar is located on the Veteran's left chest.  38 C.F.R.    § 4.118 (2013).  

Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters) warrant a 10 percent rating, with higher ratings available for scars in excess of 12 square inches.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  Id.  

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation.  Ten percent is the only rating assignable under revised Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id.

Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful and a 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code.  Id.

The evidence of record reflects that the Veteran has one scar that that is 2 square centimeters and not deep, unstable, or painful.  See April 2009 and August 2012 VA examination reports.  Therefore, the Veteran is not entitled to a compensable rating under Diagnostic Codes 7801, 7802, or 7804.  Id.  Further, the August 2012 VA examination report notes that the scar does not result in limitation of function; therefore, Diagnostic Code 7805 is not for application.  Id.  

For the reasons discussed above, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 10 percent moderate muscle disability, as reflected by the Veteran's symptoms and the level of impairment caused by the Muscle Group XXI injury; therefore, a disability rating in excess of 10 percent for the service-connected left lung shell fragment wound residuals with retained fragment and scar residuals is not warranted for any period.  See 38 C.F.R. §§ 4.3, 4.7.

Left Knee Disabilities 

The Veteran is in receipt of a 10 percent initial disability rating for left tibia-fibula fracture with residual deformity and left knee degenerative joint disease under 38 C.F.R. § 4.71a, Diagnostic Code 5262 for impairment of the tibia with slight knee disability.  Under Diagnostic Code 5262, a 10 percent rating is warranted where there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  See 38 C.F.R. § 4.17a.  The words "slight," "moderate," and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2013).

The Veteran contends generally that the service-connected left knee disabilities have manifested in more severe symptoms than that contemplated by the 10 percent initial disability rating assigned.  At the April 2014 Board hearing, the Veteran testified that he has chronic left knee pain and that he has difficulty returning to an upright position after squatting because of the left knee disabilities.  The Veteran testified that his left leg is a half-inch shorter than the right leg.  The Veteran reported symptoms of stiffness, locking, and grinding associated with the left knee and that, if he does not wear high boots, his ankle begins to ache.  The Veteran denied any swelling in the left knee.  

For the entire initial rating period, t Board finds that the criteria for an initial rating of 20 percent, but no higher, under Diagnostic Code 5262 is warranted as the Veteran's left knee disabilities more closely approximates a moderate knee disability.  For the entire initial rating period, the Veteran's left knee disabilities have been manifested by symptoms of pain that is aggravated by weight-bearing, locking, stiffness, flexion to 115 degrees, extension to 0 degrees, a bone deformity on the anterior tibia that is tender when touched or pressed, shortening of the leg to 1/2 inches, and degenerative joint disease.  Such impairment and symptoms more closely approximates a moderate knee disability required for a 20 percent rating under Diagnostic Code 5262.  38 C.F.R. §§ 4.3, 4.7.

At the April 2009 VA examination, the Veteran reported that his left knee problems have worsened over time and that he had achy, intermittent pain below his kneecap.  The Veteran denied dislocations, infections, giving way, or locking of the left knee.  The Veteran reported that the bony deformity on the anterior tibia is tender when touched or pressed and constant as well as mild pain in the lower leg that is aggravated by weight-bearing.  Upon physical examination, the VA examiner noted no edema of the lower extremities.  Range of motion testing revealed flexion to 115 degrees and extension to 0 degrees, with no pain or fatigability noted with repetition.  No laxity or tenderness to palpation was noted.  The VA examiner noted that, in the mid anterior tibial shaft, there is a bony deformity that is about 3 centimeters circular and 2 centimeters raised, with slight tenderness to slight palpation.  The Veteran reported that, if a lot of pressure is put on the deformity, it is very painful.  The VA examination report notes diagnoses of left tibia/fibula fracture with residual deformity and left knee degenerative joint disease.  The VA examiner noted no additional functional limitation of the left knee during flare-ups secondary to pain, fatigability, lack of endurance, or incoordination.         

The August 2012 VA knee and lower leg examination report notes deformity of the tibia/fibula, with the Veteran reporting that the area remains tender if he hits it on something, and that the left leg remains one half inch shorter than the other.  The Veteran reported that it is hard to get up and down from a squatting position due to left knee pain as well as some pain on walking.  The Veteran reported some catching or feelings of tightness in the knee, but denied swelling and reported that his knee did not give out.  The VA examination report notes that the Veteran does not take medications or use a knee brace or cane for the left knee disabilities.  The Veteran did not report flare-ups that impact the function of the left knee or lower leg.     

Range of motion testing conducted at the August 2012 VA examination revealed left knee flexion to 140 degrees and extension to 0 degrees with no objective evidence of painful motion.  No additional limitation of motion after repetitive testing was noted.  The VA examiner noted no functional loss or impairment of the left knee and lower leg, no tenderness/pain on palpation for the joint line or soft tissues of the knee, 5/5 (normal) muscle strength, normal joint stability, and no evidence or history of recurrent patellar subluxation.  The VA examination report notes that the left leg was one half inch shorter than the right.  The VA examination report notes that the Veteran had a left knee meniscal tear, underwent a meniscectomy in 2004, and had no residual signs or symptoms due to the meniscectomy.  

As detailed above, the evidence shows that the left knee disabilities have been manifested by symptoms of pain that is aggravated by weight-bearing, locking, stiffness, flexion to 115 degrees, extension to 0 degrees, a bone deformity on the anterior tibia that is tender when touched or pressed, shortening of the leg to 1/2 inches, and degenerative joint disease.  Resolving reasonable doubt in favor of the Veteran, the Board finds that an initial rating of 20 percent, but no higher, under Diagnostic Code 5262 is warranted for the entire initial rating period.  38 C.F.R. §§ 4.3, 4.7.

The Board also finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating of 30 percent under Diagnostic Code 5262 have not been met or more nearly approximated for the entire initial rating period.  The April 2009 VA examination report notes flexion to 115 degrees and full extension with no additional functional limitation of the left knee during flare-ups secondary to pain, fatigability, lack of endurance, or incoordination.  No laxity or tenderness to palpation was noted.  The August 2012 VA examination report notes normal range of motion of the knee and no additional functional loss of motion with repetition.  The VA examiner noted no functional loss or impairment of the left knee and lower leg, no tenderness/pain on palpation for the joint line or soft tissues of the knee, 5/5 (normal) muscle strength, normal joint stability, and no evidence or history of recurrent patellar subluxation.  Based on the evidence of record, the Board finds that the Veteran's left knee disabilities have not more closely approximated a marked knee disability as contemplated by the 30 percent disability rating under Diagnostic Code 5262.

The Board also finds that, for the entire initial rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the knee.  For point of explanation, ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  As there is no lay or medical evidence of ankylosis, the Board finds that Diagnostic Code 5256 does not apply.  There is no lay or medical evidence that the Veteran underwent a knee replacement; therefore, Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

The Board finds that a separate disability rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability of the left knee is not warranted for any part of the initial rating period.  The Veteran specifically denied symptoms of giving away at the April 2014 Board hearing.  The August 2012 VA examination report notes normal joint stability with no evidence or history of recurrent patellar subluxation.  Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's left knee disabilities have not been manifested by lateral instability or subluxation as needed for a separate rating under Diagnostic Code 5257.  Id.

Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The left meniscus has been surgically removed (see August 2012 VA examination report) and the evidence of record not reflect that the Veteran's left knee disabilities have been manifested by dislocation of the meniscus with frequent episodes of locking, pain, and effusion into the joint; therefore, Diagnostic Code 5258 does not apply.

Diagnostic Codes 5260 and 5261 are not applicable because, for the entire initial rating period, the limitation of motion of the left knee did not more nearly approximate flexion limited to 15 degrees or extension limited to 20 degrees, as needed for a 30 percent evaluation, even with consideration of the additional limitation due to pain, stiffness, and swelling.  The evidence also does not show compensable limitation of motion of extension (10 degrees) and limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint).  Rather, the evidence of record shows that the Veteran had left knee flexion to 115 degrees and extension to 0 degrees at the April 2009 VA examination and flexion to 140 degrees and extension to 0 degrees at the August 2012 VA examination.  Therefore, a higher disability rating in excess of 20 percent is not warranted under Diagnostic Codes 5260 or 5261 for limitation of extension and flexion.  38 C.F.R. § 4.71a.   

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's left knee disabilities have caused pain, stiffness, and locking, which has restricted his overall motion; however, as noted above, even taking into account any additional functional limitation due to pain, the VA examination reports indicate near full range of motion for the entire initial rating period.  As such, the degree of functional impairment does not warrant a higher evaluation based on limitation of motion.

Diagnostic Code 5263 assigns a single 10 percent disability rating for genu recurvatum that is acquired, traumatic, and with weakness and insecurity in weight-bearing objectively demonstrated.  Range of motion testing conducted at the April 2009 and August 2012 VA examinations revealed full extension to 0 degrees and did not indicate the presence of any objective hypertension.  As the evidence of record does not reflect that the Veteran has genu recuravtum, Diagnostic Code 5263 does not apply.  38 C.F.R. § 4.71a.

The Veteran also may not be assigned a separate rating under Diagnostic Code 5259, as he is already been assigned a rating under Diagnostic Code 5262.  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.   See Esteban, 6 Vet. App. 259, 261-62 (1994).  The rating criteria provide for compensable ratings under Diagnostic Code 5262 based on "knee or ankle disability."  38 C.F.R. § 4.71a.  Looking to the plain meaning of the terms used in the rating criteria, "disability" is defined as "incapacity or lack of ability to function normally" that may be either physical, mental or both, including anything that causes such incapacity."  Dorland's Illustrated Medical Dictionary 533 (31st ed. 2007).  Further, under Diagnostic Code 5259, a maximum 10 percent disability rating is assigned for removal of semilunar that is symptomatic.  Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to or constituting the aggregate of symptoms of disease.  STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed., 2000).  A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease.  Id. at 1742.    

Here, both Diagnostic Code 5259 and 5262 overlap as to symptoms of left knee pain as they both encompass knee pain as a symptom of the left knee disabilities; therefore, assigning separate ratings under both would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban, at 261.  Moreover, the highest available rating under Diagnostic Code 5259 in this case is 10 percent; thus, Diagnostic Code 5259 does not allow for a higher rating than Diagnostic Code 5262 (which provides a maximum rating of 40 percent).  

The Veteran also may not be assigned a separate rating under Diagnostic Code 5003, as he is already been assigned a rating under Diagnostic Code 5262, and these diagnostic codes overlap in symptoms of painful motion.  The Veteran's statements regarding pain of the knee are specifically contemplated by the assigned rating criteria under Diagnostic Code 5262 as the basis of the 20 percent disability rating.  Of the symptoms that overlap, if painful motion, in that it limits movement, is reassigned to Diagnostic Code 5003, than to avoid pyramiding the 20 percent rating under Diagnostic Code 5262 could no longer be separately assigned, as the rating of the overlapping under both Diagnostic Codes 5262 and 5003 would constitute pyramiding.  See 38 C.F.R. § 4.14; Esteban, at 261-62.  Moreover, the highest available rating under Diagnostic Code 5003 in this case is 10 percent; thus, Diagnostic Code 5003 does not allow for a higher rating than Diagnostic Code 5262 (which provides a maximum rating of 40 percent).  

The Veteran is also not entitled to a compensable rating under Diagnostic Code 5275 for shortening of the knee, which requires shortening of the bones of the lower extremity by at least 1 1/4 inches to merit a compensable (10 percent) disability rating.  38 C.F.R. § 4.71a.  The evidence of record reflects that the Veteran's left knee disabilities have resulted in left leg shortening of 1/2 inches.  See April 2009 and August 2012 VA examination reports.  As such a compensable rating under Diagnostic Code 5275 is not warranted in this case.

Finally, for the entire initial rating period, there is no evidence of record of any scars associated with the left knee disabilities nor has the Veteran asserted otherwise; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118.




Left Leg Varicose Veins

The Veteran is in receipt of a 10 percent disability rating for left leg varicose veins under Diagnostic Code 7120.  A 10 percent rating is assigned for varicose veins with intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent rating is assigned for varicose veins with persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is assigned for varicose veins with persistent edema and stasis pigmentation or eczema, with or without intermittent ulcerations.  A 60 percent rating is assigned for varicose veins with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is assigned for varicose veins with massive board-like edema with constant pain at rest.  These evaluations are for involvement of a single extremity.  If more than one extremity is involved, each extremity is to be evaluated separately and combined.  38 C.F.R.      § 4.104, Diagnostic Code 7120.    

The Veteran contends generally that the service-connected left leg varicose veins have manifested in more severe symptoms than that contemplated by the 10 percent initial disability rating assigned.  Specifically, in a November 2009 notice of disagreement, the Veteran stated that he has left leg, ankle, and foot swelling, aching, and fatigue after prolonged standing.  The Veteran reported that he elevates his legs to reduce discomfort and that, while he has tried compression hosiery on occasions, it makes the ache more pronounced.

At the April 2014 Board hearing, the Veteran testified that he uses a 30 pound support stocking to manage the left leg varicose veins and that, as long as he is wearing the support sock, everything appears okay.  The Veteran testified that compression hosiery and elevation of the left leg helped manage the aching in his leg.  The Veteran testified putting his legs up several times a day, which provides relief from the aching in his legs.  The Veteran testified that his leg aches once he takes the compression stocking off and the edema will return after one to two hours after the stocking is removed.

After a review of all the evidence, lay and medical, the Board finds that the criteria for an initial disability rating in excess of 10 percent for the service-connected left leg varicose veins have not been met or more nearly approximated.  For the entire initial rating period, the Veteran's left leg varicose veins have been manifested by symptoms of edema that is relieved by elevation of the extremity and compression hosiery, aching and fatigue in the left leg after prolonged standing or walking, and some pigmentation.

At the April 2009 VA examination, the Veteran reported swelling in the lower left extremity, particularly the ankle and foot after prolonged standing.  A June 2010 private treatment record notes that the Veteran reported the varicosities occasionally bother him when he does a lot of walking, he does not wear support hose, and that elevation of his leg does seem to help the discomfort and swelling.  The treatment record notes that, upon physical examination, the Veteran had obvious varicosities of the left lower leg with some pigmentation increasing in the sock distribution of the left lower leg with no active ulcers or significant swelling.  The private treatment record notes that the Veteran was prescribed compression hosiery.  

In a July 2010 written statement, Dr. G.F. notes that the Veteran has hyperpigmentation of the left lower extremity and venous hypertension that, left untreated, can cause significant scarring and fibrosis of the left leg tissue.  At an August 2012 VA artery and vein condition examination, the Veteran reported that he wears a knee high support stocking on the affected left leg, has daily swelling, and has pain if he is on his feet for a long period (typically by the end of the day there is some discomfort, and avoids prolonged walking.  The VA examination report notes that the Veteran did not have anticoagulation, bleeding, or ulcers associated with the varicose veins and that the veteran was not on diuretics.  The VA examination report notes that the Veteran had aching and fatigue in the left leg after prolonged standing or walking with symptoms relieved by elevation of the extremity and compression hosiery.  The VA examination report notes no statis pigmentation, eczema, edema, ulceration, or subcutaneous induration associated with the left leg varicose veins.  

After a review of all the evidence, both lay and medical, the Board finds that, for the entire initial rating period, the criteria for an initial disability rating in excess of 10 percent for the service-connected left leg varicose veins have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7.  A rating in excess of 10 percent under Diagnostic Code 7120 requires persistent edema, incompletely relieved by elevation of the extremity, with or without beginning statis pigmentation or eczema.  While the June 2010 private treatment record and July 2010 written statement by Dr. G.F. notes some pigmentation, the Board finds that the left leg varicose veins more closely approximate the criteria for the 10 percent rating already assigned as the symptoms associated with the varicose veins are relieved by elevation of the left leg and compression hosiery.  The August 2012 VA examination report notes that the Veteran had aching and fatigue in the left leg after prolonged standing or walking with symptoms relieved by elevation of the extremity and compression hosiery and notes no statis pigmentation, eczema, edema, ulceration, or subcutaneous induration.  Further, at the April 2014 Board hearing, the Veteran testified that elevation of the extremity and compression hosiery alleviates his symptoms.  

Based on the above, for the entire initial rating period, the Board finds that an initial rating in excess of 10 percent for the service-connected left leg varicose veins is not warranted.  The Board has also considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against this appeal, the doctrine is not for application.  38 C.F.R. §§ 4.3, 4.7.  Accordingly, the criteria for an initial disability rating in excess of 10 percent under Diagnostic Code 7120 have not been met or more nearly approximated for any part of the initial rating period.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the left lung shell fragment wound residuals, left knee disabilities, or left leg varicose veins for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left lung shell fragment wound residuals and scar are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this case, the Veteran's left lung shell fragment wound residuals and scar have been manifested by a deep penetrating wound from a single grenade fragment with retained shrapnel fragment, chest pain, occasional left side fatigue-pain, and a 2 centimeter superficial scar that is not painful or unstable.  The schedular rating criteria specifically provide for disability ratings based on injuries of different muscle groups (here Diagnostic Code 5321 for Muscle Group XXI), criteria for evaluation the level of impairment based on history and current residuals (see 
38 C.F.R. § 4.56), and for associated scars, including functional impairment (Diagnostic Codes 7800 to 7805).  In this case, comparing the Veteran's disability level and symptomatology of the left lung shell fragment wound residuals and scar to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

The Board finds that the symptomatology and impairment caused by the Veteran's left knee disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's left knee disabilities have been manifested by symptoms of pain that is aggravated by weight-bearing, locking, stiffness, flexion to 115 degrees, extension to 0 degrees, a bone deformity on the anterior tibia that is tender when touched or pressed, shortening of the leg to 1/2 inches, and degenerative joint disease.  The schedular criteria specifically provides ratings for impairment of the tibia and fibula (Diagnostic Code 5262), painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59), and limitation of motion (Diagnostic Codes 5260 and 5261), including motion limited to orthopedic factors such as pain, stiffness, and swelling (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  In this case, comparing the Veteran's disability level and symptomatology of the left knee disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.

The Board finds that the symptomatology and impairment caused by the Veteran's left leg varicose veins are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7120, specifically provide for disability ratings based on edema that is relieved by elevation of the extremity or compression hosiery.  These manifestations are part of the schedular rating criteria.    

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the left lung shell fragment wound residuals and scar, left knee disabilities, and left leg varicose veins, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  A January 2011 VA examination report notes that the Veteran retired based on eligibility by age in 2005.  In a June 2012 written statement (and in statements to the Board and health care professionals), the Veteran stated that he retired in 2005.  The Board finds that Rice is inapplicable because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities. 


ORDER

The appeal for service connection for PTSD has been withdrawn and is dismissed.  

Service connection for asthma is granted.

Service connection for chronic obstructive pulmonary disease is denied.

An initial disability rating in excess of 10 percent for left lung shell fragment wound residuals with retained fragment and scar residuals is denied.

An initial disability rating of 20 percent, but no higher, for left tibia-fibula fracture with residual deformity and left knee degenerative joint disease is granted.

An initial disability rating in excess of 10 percent for left leg varicose veins is denied.


REMAND

Initial Rating for Cervical Spine Disability

In an August 2009 rating decision, the RO granted service connection for a cervical spine disability of C6-7 fusion, to include scar, and assigned a 10 percent disability rating.  In an October 2009 notice of disagreement, the Veteran expressed disagreement with the initial disability rating assigned for the service-connected neck disability.  Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2013).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2013).    

The October 2009 notice of disagreement was properly filed with the RO.  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of an initial disability rating in excess of 10 percent for the service-connected neck disability for further procedural action.



Accordingly, the issue of a higher initial disability rating in excess of 10 percent for the service-connected neck disability is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issue of a higher initial disability rating in excess of 10 percent for the service-connected neck disability.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


